 

Exhibit 10.1

 

OPTION AGREEMENT

 

RECITALS

 

                1.  This Agreement is entered into as of this 1st day of August,
2007, by and between Ace Radio Corporation (“Permittee”), a Texas corporation,
whose place of business is at 2801 Via Fortuna Drive, Suite 675, Austin, Texas 
78746, and Matinee Media Corporation (“Option Holder”), a Texas corporation,
whose place of business is at 2801 Via Fortuna Drive, Suite 675, Austin, Texas 
78746.

 

                2.  Permittee holds a construction permit issued by the Federal
Communications Commission (“FCC”) for the new FM radio station more fully
described on Exhibit A attached hereto (the “Station”).  Option Holder desires
to have the right to acquire the Station including, if applicable, any related
Station Assets (defined below), and Permittee is willing to grant Option Holder
an option to acquire the construction permit or other FCC authorization for the
Station and any related Station Assets, after the applicable construction permit
has been granted, and subject to the prior consent of the FCC.

 

AGREEMENT

 

                3.  Now, therefore, in consideration of the mutual promises and
covenants herein exchanged, and for other good and valuable consideration, the
parties agree as follows:

 

Option Holder’s Option

 

                4.  Permittee hereby grants Option Holder an exclusive option to
acquire its FCC authorization for the Station, subject to the prior approval of
the FCC, in exchange for the sum of one million four hundred fifty-two thousand
ninety dollars ($1,452,090.00) (the “Purchase Price”).  Upon execution of this
Agreement, Option Holder will pay to Permittee the sum of ten dollars ($10.00)
(the “Option Price”), by certified or cashier’s check or wire transfer, for the
exclusive right to purchase the Station for the Purchase Price.  Permittee
agrees that it may not assign or sell the Station or the Station Assets to any
third party without Option Holder’s prior written consent.  Such consent will
not be unreasonably withheld, but will require that the assignee or purchaser
also assumes Permittee’s obligations under this Agreement pursuant to Paragraph
13 hereof.

 

                5. This option shall also include the right to acquire all
tangible and intangible assets used or held by Permittee for use in the
operation of the Station, including without limitation the equipment, contracts,
leases and the goodwill of the business of the Station (“Station Assets”), free
and clear of liens, claims and encumbrance, in exchange for reimbursement of the
actual out-of-pocket expenses incurred by Permittee as contemplated in
Section 7(b)(ii).

 

                6.  Option Holder may exercise its option to purchase the
Station and, if applicable, the Station Assets by giving written notice to
Permittee during a period commencing one day after the date of this agreement
and expiring five (5) years thereafter.  Upon Option Holder’s giving

 

 

--------------------------------------------------------------------------------


 

notice of exercise of its option, the parties will cooperate in preparing and
filing the necessary application for FCC consent, which will be filed within
twenty (20) days after Option Holder’s notice of exercise.  Each party will pay
its own legal expenses relating to the assignment application, and the FCC
filing fee will be paid by Option Holder.  Both parties will prosecute the
assignment application in good faith and will not knowingly take any action or
fail to take any action so as to jeopardize FCC approval of the assignment,
except pursuant to the rights of termination set forth in Paragraph 12 hereof. 
FCC consent to the assignment application without any material adverse
conditions other than those of general applicability is referred to herein as
the “FCC Consent.”  Buyer and Seller shall diligently prosecute the FCC
Application and otherwise use their commercially reasonable efforts to obtain
the FCC Consent as soon as possible after Option Holder’s exercise of its option
hereunder.  The FCC Consent and other FCC actions described in this Agreement
shall be “final” at such times as any such action (i) has not been vacated,
reversed, stayed, set aside, annulled or suspended, (ii) is one with respect to
which no timely appeal, request for stay or petition for rehearing,
reconsideration or review by any party or by the FCC on its own motion, is
pending, and (iii) is one as to which the time for filing any such appeal,
request, petition or similar document or for the reconsideration or review by
the FCC on its own motion under the Communications Act of 1934, as amended, has
expired.

 

                7.  Closing on the assignment of the Station, and if applicable
the Station Assets, will be held at a time and place mutually agreed to by the
parties within five (5) business days after the FCC Consent becomes final (as
defined above), provided that, at Option Holder’s sole option, the Closing may
occur at an earlier date which is after the grant of the initial FCC Consent but
prior to finality of that consent.  At the closing:

 

                a.  Permittee will assign and convey to Option Holder, and will
execute any documents required to do so:  the FCC construction permit or license
for the Station, any other governmental authorizations associated with that
Station, all of its right, title and interest in the call sign for that
Station,  and the Station Assets, all free and clear of any lien or encumbrance
of any kind.

 

                b.  Option Holder will pay to Permittee cash, by certified or
cashier’s check or wire transfer, in the amount of the sum of (i) the Purchase
Price; (ii) the actual out-of-pocket legal and other expenses, including
financing costs, incurred by Permittee prior to closing related to
(A) processing and prosecuting the FCC construction permit or license for the
Station, (B) the “build out” of the Station or (C) the assignment application
with the FCC; and (iii) the portion, if any, of any bidding credit that was
received by Permittee when it purchased the FCC construction permit for the
Station which Permittee must repay to the FCC prior to or as a result of the
assignment of the Station hereunder, whether due to the existence of this
Agreement, the status of the assignee, the passage of time or otherwise.

 

                c.  The parties will deliver to each other such other documents
and will take such other actions as may be appropriate to fulfill the intent of
this Agreement.

 

 

2

--------------------------------------------------------------------------------


 

                8.  Compliance by Permittee with Paragraphs 7(a) and (c) hereof
will be a condition precedent to Option Holder’s obligation to proceed at the
closing.  Compliance with Paragraphs 7(b) and (c) hereof by Option Holder will
be a condition precedent to Permittee’s obligation to proceed at the closing.

 

                9.  Prior to the closing, the operation and control of the
Station will be the sole right and responsibility of Permittee.  After the
closing, operation and control of the Station will become the sole right and
responsibility of Option Holder, and Permittee will not directly or indirectly
attempt to exercise any control over the Station.

 

Warranties

 

                10.  Permittee hereby warrants that it was the high bidder on
the construction permit for the Station at an FCC auction; its construction
permit for the Station is in full force and effect, and is not subject to any
FCC inquiry or investigation to Permittee’s knowledge; that no consent is
required by any third party as a condition precedent to its execution of this
Agreement; that this Agreement is duly executed and delivered and is enforceable
according to its terms; that Permittee is a corporation duly organized and in
good standing under the laws of the State of Texas; and that any required
corporate action has been taken to enter into and to fulfill the terms and
conditions of this Agreement.

 

                11.  Option Holder hereby warrants to Permittee that it is a
corporation duly incorporated and in good standing under the laws of the State
of Texas; that any required corporate action has been taken to enter into and to
fulfill the terms and conditions of this Agreement; that no consent is required
by any third party as a condition precedent to its execution of this Agreement;
that this Agreement is duly executed and delivered and is enforceable according
to its terms; and that it knows of no reason why it is not legally, financially,
technically, and otherwise fully qualified to become the permittee or licensee
of the Station.

 

Termination

 

                12.  This Agreement may only be terminated by either party as
follows:

 

                a.  If the FCC designates any assignment or other application
pertaining to the Station for hearing at any time for any reason, or if the FCC
has not acted on the assignment application within eighteen (18) months after it
is filed, or if a grant of the assignment application has not become final and
beyond administrative or judicial review within twenty-four (24) months after it
is filed, then Option Holder may immediately dismiss the assignment application
and terminate all aspects of this Agreement with respect to the Station without
any liability to Permittee.

 

                b.  If the Station’s FCC authorization is revoked or not renewed
for any reason, effective at such time as the Station is required to cease
operation, provided, however, that such an event will under no circumstances be
deemed a default hereunder by Permittee that leads to any liability by Permittee
to Option Holder.

 

 

3

--------------------------------------------------------------------------------


 

                c.  If the other party is in default under this Agreement,
non-material defaults excluded, and such default is not cured by the defaulting
party with 30 days after receiving written notice of such default from the
non-defaulting party.

 

                d.  If any reinterpretation of this Agreement, pursuant to
Paragraph 21 hereof, to be consistent with FCC Rules and Regulations and policy
or any law or governmental order, would result in a substantial change in the
intent of the parties as to their respective economic benefits and obligations
hereunder that is reasonably deemed by the terminating party to be materially
detrimental to its interests.

 

Assignment

 

                13.  This Agreement may not be assigned by either party except
as follows:

 

                a.  Permittee may assign all its rights hereunder to any legal
entity that becomes the licensee of the Station and also assumes all of
Permittee’s obligations (including but not limited to Option Holder’s option)
under this Agreement, provided, however, that Permittee will guaranty such
entity’s performance under this Agreement.

 

                b.  Option Holder may assign all its rights hereunder to any
legal entity that also assumes all of Option Holder’s obligations under this
Agreement.  Option Holder may also grant a security interest in its rights under
this Agreement to any legal entity.

 

Miscellaneous Provisions

 

                14.  Permittee acknowledges the unique value of the Station to
Option Holder.  Accordingly, in the event of adjudication of a dispute relating
to this Agreement, Permittee agrees that Option Holder, subject to obtaining any
requisite approval of the FCC, may seek an order of specific performance from a
court of competent jurisdiction to enforce its option to acquire the Station,
provided, however, that specific performance, if granted, will be in lieu of
monetary damages.

 

                15.  So long as this Agreement remains in effect, Option Holder
and Permittee will each notify and furnish the other with a copy, within five
(5) days of receipt from the FCC, of any Notice of Violation or other inquiry or
notification from the FCC or any other governmental authority relating to any
program material broadcast over the Station or any other aspect of Station
operation.

 

                16.  Unless otherwise provided herein, this Agreement will be
binding on, and inure to the benefit of, the heirs, successors, and assigns of
each party.

 

                17.  Any notices under this Agreement will be in writing and
effective if given by first class or more rapid class of United States mail,
postage

 

 

4

--------------------------------------------------------------------------------


 

prepaid, and evidenced by a postal delivery receipt, at the addresses first
hereinabove set forth, or as otherwise specified by either party from time to
time.

 

                18.  This Agreement represents the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior written, or prior or contemporaneous oral,
understandings or agreements between the parties that relates in any way to the
subject matter hereof.  This Agreement may be amended only by a written document
signed by the party against which enforcement is sought.

 

                19.  This Agreement may be signed in one or more counterparts,
each of which will constitute an original with full force and effect and all of
which will constitute one and the same Agreement.

 

                20.  Neither party will be liable to the other for failure to
fulfill its obligations hereunder because of force majeure, including but not
limited to Acts of God, strikes, war, fire, flood, insurrection, other matters
totally beyond the control of and not involving fault by the defaulting party,
and judicial or administrative orders of bodies of competent jurisdiction.

 

                21.  Except where governed by federal law, this Agreement will
be construed in accordance with the laws of the State of Texas applicable to
transactions conducted entirely within that state.  This Agreement will be
subject to the Rules and Regulations and policies of the FCC and will be
interpreted to the extent possible to be consistent with such Rules and
Regulations and policies as they exist from time to time.

 

                22.  The headings in this Agreement are for the convenience of
the parties only and will not affect the substantive provisions hereof.

 

                23.  The individual executing this Agreement on behalf of Option
Holder warrants that he is duly authorized to represent and to bind Option
Holder and that Option Holder has taken any and all corporate or other action
necessary to make this Agreement legally binding on it.

 

                24.  The individual executing this Agreement on behalf of
Permittee warrants that he is duly authorized to represent and to bind Permittee
and that Permittee has taken any and all corporate or other action necessary to
make this Agreement legally binding on it.

 

                25.  Nothing herein will be deemed to make Permittee and Option
Holder partners, joint venturers, or principal and agent in any respect or to
give any third party any rights against either of them.

 

                26.  No waiver or forbearance by either party with respect to
any of its rights under this Agreement will constitute a waiver or forbearance
of any other right or will obligate either party to continue any prior waiver or
forbearance in effect.

 

[signature page follows]

 

 

5

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first hereinabove written.

 

Option Holder

Permittee

 

 

Matinee Media Corporation

Able Radio Corporation

 

 

By:

/s/ Robert Walker

 

By:

/s/ Stephen M. Hackerman

 

 

Robert Walker, President

 

Stephen M. Hackerman, President

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Morristown, Arizona

 

Service Designation: FM   ‘Full Service’ FM station

 

Channel/Class: 258C2  Frequency:  99.5 MHz

 

File No.:    BMPH-20070119AHF     Facility ID number: 166065

CDBS Application ID No.: 1168006

 

34° 07’ 56.” N Latitude        
112° 45’ 0” W Longitude (NAD 27)

 

Polarization:

 

Horizontal

 

Vertical

 

 

 

Effective Radiated Power (ERP):

 

50.0

 

50.0

 

kW ERP

 

Antenna Height Above Average Terrain:

 

150.

 

150

 

meters HAAT

 

Antenna Height Above Mean Sea Level:

 

1164.

 

1164.

 

meters AMSL

 

Antenna Height Above Ground Level:

 

218.

 

218.

 

meters AGL

 

 

 

--------------------------------------------------------------------------------